 BECHTEL, INCORPORATED197Bechtel,Incorporated and International BrotherhoodofTeamsters,Chauffeurs,Warehousemen andHelpers of America,Teamsters Local 959,State ofAlaska,Petitioner.Case 19-RC-7630June 25, 1976DECISION ON REVIEWBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND PENELLOOn November 6, 1975, the Regional Director forRegion 19 issued a Decision, Direction of Election,'and Order 2 in the above-entitled proceeding inwhich he found that the Employer's quality controldepartment employees employed on the Trans Alas-ka Pipeline are statutory employees and comprise aunit appropriate for collective bargaining. Accord-ingly, he directed an election among them. Thereaf-ter, in accordance with Section 102.67 of the Nation-alLabor Relations Act, as amended, the Employerfiled a timely request for review of the RegionalDirector's decision on the ground,inter alia,that infailing to find that the quality control departmentemployees are managerial employees who are ex-cluded from the coverage of the Act, he departedfrom officially reported Board precedent.By telegraphic order dated November 26, 1975, theBoard granted the request for review. Thereafter, theEmployer filed a brief on review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thisproceeding, including the Employer's brief on re-view,with respect to the issue under review andmakes the following findings:The Employer, Bechtel, is employed by AlyeskaPipeline Company as an engineering, procurement,and management administrator for the constructionof the Trans Alaska Pipeline. In order to achieve fullcompliance with environmental and technical stipu-lations and requirements imposed on the construc-tion of the pipeline, the Employer maintains a staffof quality control department employees who, for themost part, perform inspection functions along theiThe Pipelmers Local Union No 798 and the International Union ofOperatingEngineers,Local 2, were permitted to intervene in this proceed-in¢2The Regional Director also dismissed the petition in Case 19-RC-7672,which was consolidated with the instant case, finding that the Pipelinersrequestedunit, limitedto those quality control department employees asso-ciated with pipelaying and welding, was inappropriate No request for re-view was filed with respect to this findingpath of the pipeline construction.' Generally, the de-partment employees are responsible for the inspec-tion and monitoring of the pipeline construction as itis completed by the construction contractors, and forthemaintaining of associated records. The depart-ment is comprised of approximately 185 inspectors,13 record coordinators, and 13 material testers. All ofthese individuals report to five section QC supervi-sors,' each of whom is responsible for 150-225 milesections of the pipeline. Also employed in the depart-ment are a welding qualifier and an NDE qualifier,'both of whom were stipulated to be supervisors.The record discloses that the inspectors are re-sponsible for inspecting the construction of the path-way and pipeline as various stages are completed bythe construction contractors. These stages includethe cleaning and grading of the land, the placementof the vertical support members, ditching, installa-tion of the pipeline, and cleanup and restoration. In-spectors perform their duties utilizing copies of thespecifications for the construction work being doneand check to insure that the contractors are perform-ing in accordance with those specifications. If theconstruction work being performed has been done inaccordance with the specifications and stipulationsthereto, it is approved by the inspector. If not, theinspector confers with the construction foreman inan effort to have the work corrected. If this is notsuccessful, the inspector has the authority to haltconstruction until the specifications are met.' Inspec-tors also monitor the work of certain craft employeesof the contractors and can request the removal of anemployee or "pull" his qualification card, if neces-sary. The record does not disclose the frequency withwhich the latter action has occurred.Records coordinators in the quality control de-partment are responsible for insuring that the inspec-tors have the correct forms with them and for screen-3Permission to construct the Trans Alaska Pipeline was subject to anagreement and grant of right-of-way and certain stipulations appendedthereto between the owners of the pipeline and the United States Govern-ment Sec 9 of the agreement provides that there shall be a comprehensivequality assurance program designed to assure full compliance with the envi-ronmental and technical stipulations and requirementsThe parties stipulated that the section QC supervisors are supervisorswithin the meaning of the Act5The welding qualifier administers tests to welders to determine whetherthey are qualified to work on the pipeline and also assists in the administer-ing of examinations to welding inspectors The NDE qualifier examines andcertifies inspectors who perform nondestructive examinations, i e , examina-tions of radiographs taken by the employees of the construction contractorsThe NDE qualifier also monitors the NDE inspectors through spot checksalong the pipeline path to insure that inspectors are properly reading anddocumenting the radiographs6 The record discloses that when an inspector makes the decision to haltconstruction he fills out a stop work order, which must be signed by thesection QC supervisor Inspectors also fill out work performance reports bywhich the Employer keeps track of whether or not construction errors arecorrected In effect, the work performance report is a backup document fora stop work order225 NLRB No. 19 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDmg and processing the forms. Material testers gatherthe materials that must be tested, such as soils andconcrete, and perform laboratory testing. They also"make up" the data for compliance with the engi-neering design. As indicated, inspectors comprise thelargest group in the department. All of the qualitycontrol department employees are salaried and ap-proximately one-quarter of them are engineers.The Employer contends that the members of thequality control department are managerial and ex-cluded from the Act inasmuch as they are manage-ment representatives inspecting the immensely costlyconstruction of the pipeline. It points particularly tothe functions of the inspectors and their authority, onbehalf of the Employer, to reject the work product ofthe contractors performing the construction and tohalt the construction if necessary. It further assertsthat the inspectors in accepting the pipeline construc-tion by their approval of the work are analogous tobuyers who have authority to commit the credit oftheir employers and who are found to be managerial.Contrary to the Employer's contentions, we findthat the quality control department employees, in-cluding the inspectors, are not managerial and aretherefore covered by the Act.The Board defines managerial employees as thosewho "formulate and effectuate management policiesby expressing and making operative the decisions oftheir employer, and those who have discretion in theperformance of their jobs independent of theiremployer's established policy." I We do not view thefunctions of the quality control department employ-ees as falling within that definition. The record re-veals that the inspectors' decisions to accept or rejecta contractor's work product are predicated uponwritten specifications. In essence, these specificationsare preexisting standards which provide the sole ba-sis for comparing and ultimately judging the accepta-bility of the contractor's work. Thus, the judgmentsand decisions made by the inspectors appear to beprimarily technical in nature and limited by preexist-ing established policy.Moreover, we note that the Employer has a degreeof oversight over the inspectors' functions. As indi-cated, the record discloses that the duties of the NDEinspectors are monitored by the NDE qualifier whomakes spot checks along the pipeline path. There isalso some degree of participation by the section QCsupervisors in the issuance of stop work orders.7 SeeGeneral Dynamics Corporation, Corvair AerospaceDivision,San Die-go Operators,213 NLRB 852 (1974), citingPalace Laundry Dry CleaningCorporation,75 NLRB 320 (1947), andEastern Camera and Photo Corp,140NLRB 569 (1963) For current judicial approval of the definition seeN L R B v Bell Aerospace Company,Divisionof Textron, Inc,416 U S 267(1974)In sum, we conclude that the quality control de-partment employees are not managerial employeessince they lack a significant degree of discretion inthe performance of their jobs independent of theirEmployer's established policy.8The Employer further argues that unionization ofthe inspectors would create a conflict of interest be-tween the performance of their job responsibilitiesand their loyalty to the union. Specifically, the Em-ployer contends it will be denied the undivided loyal-ty of the inspectors if they are represented by thesame union which represents the employees whosework they inspect. On this record, we find nomerit inthe Employer's contention.As discussed above, the inspectors' duties are com-prised essentially of comparing the work product oftheconstruction contractorswithpredeterminedspecifications and stipulations. Further, the inspec-tors are subject to the supervision and oversight ofthe section supervisors to whom they report and theNDE qualifier who monitors the work of certain in-spectors. It would thus appear that the Employer hasa substantial degree of control over the work perfor-mance of the inspectors, and we find no basis forpresuming that representation of these employees, ifthey so choose, will result in an impairment of theperformance of their duties. Moreover, should somequestion arise concerning the improper performanceof an inspector, the Employer has the means to cor-rect the situation. Therefore, we do not find that rep-resentation of the quality control department em-ployees would create a conflict of interest in thecircumstances herein.In view of the foregoing and the record as a whole,we find that the quality control department employ-ees are statutory employees entitled to the coverageof the Act, and we hereby affirm the RegionalDirector's decision.Accordingly, the case is hereby remanded to theRegional Director in order that he may conduct anelection in the unit found appropriate by him, as de-scribed below, pursuant to his Decision and Direc-tion of Election, except that the eligibility payroll pe-riod therefore shall be that ending immediatelybefore the date of this Decision on Review:9AllQuality Control Department employees ofthe Employer employed on the Trans AlaskaPipeline, excluding all other employees, confi-dentialemployees,managerialemployees,guards and supervisors as defined in the Act.8Contraryto our dissenting colleague,we do not findthat the inspectors'functions ofaccepting or rejectinga contractor'swork whichmay result inthe commitment of large sums of the owners'funds make the inspectorsmanagerialemployeesExcelsiorfootnote omittedfrom publication BECHTEL, INCORPORATED199CHAIRMAN MURPHY,dissenting:Icannot agree that the inspectors in the qualitycontrol department should be included in the unit. Iwould find that those inspectors are managerial per-sonnel and, therefore, are not employees within themeaning of the Act.10The disputed inspectors exercise important inspec-tion and monitoring functions on behalf of their Em-ployer, Bechtel. Thus, if they accept completed work,the pipeline is finally buried. On the other hand, theyhave authority to halt work by a subcontractor whichdoes not conform to specifications. Each thus has thepower to make determinations affecting investmentsand expenditures valued in the millions of dollars.Contrary to my colleagues, the fact that their deter-mination is based on a comparison with specifica-tions does not detract from the nature or importanceof their authority. For all operations of any engineer-ing project, from start to finish, are based on suchspecifications,without which even an operation offar lesser magnitude than the Alaska pipeline wouldbe a shambles. The ability to comprehend the re-quirements and evaluate the performance is hardlycomparable to a routine inspection function per-formed on projects made in the shop and subject to10N L R B v Bell Aerospace Company,Divisionof Textron,Inc, 416 U S267 (1974)further inspection by the purchaser and correction orreplacement if an error is discovered. Rather, as ar-gued by the Employer, these inspectors are the finaleyes and ears of management.Bechtel is responsible for the engineering of, pro-curement for, and management of the entire con-struction project. Therefore, as representatives of Be-chtel with the authority to accept finally or to rejectthe performance of other firms, the inspectors' func-tion is the corollary of protecting the interests of theirEmployer and of the owners and is tantamount tocommitting unusually large sums of the owners'funds.They are thus, in essence, part of theEmployer's and the owners' management group.There is no doubt, as the Employer points out, thatthese disputed inspectors exercise responsibilities fargreater than do incumbents of positions which havebeen found to be managerial in other cases.'1In light of the facts of this case, I can reach noother conclusion than that the quality control depart-ment inspectors are managerial and may not be in-cluded in this unit. I would so find.11E g,N L R B v North Arkansas Electric Cooperative,Inc, 446 F 2d 602(C A 8, 1971),Astronautics Corporation of America,210 NLRB 652 (1974),General Dynamics Corporation, Convair Aerospace Division,213 NLRB 851(1974), advance system projectengineer and other categories with morethan routinetype authority at 859,plant construction engineer A at 861